DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 03/08/2021. As directed by the amendment: claims 1, 3-6, 8 have been amended; claims 2, 7 have been canceled; and no new claims have been added. Thus, claims 1, 3-6, 8-10 are presently pending in this application.
Applicant’s amendments to drawings and claims have overcome the objections and 112(b) rejections previously set forth in the office action mailed 09/08/2020.

Response to Arguments
Applicant’s argument pages 7-8 of the remarks filed 03/08/2021 that the claim 6 overcomes the 101 rejection. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
Applicant’s argument page 8 of the remarks filed 03/08/2021 that the cited prior arts fail to disclose the amended independent claims since the amended independent claims are incorporated the allowable subject matter of claims 2 and 7. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 
The application has been amended as follows: 
Claim 8 is cancelled. 
Claim 1 is amended as follows:
An insufflation device for use in medical engineering, comprising: 
an insufflator for gas supply and an insufflation hose, 
the insufflation hose including in its interior a humidifying material, 
the humidifying material being in contact with a heating element, 
the heating element being activatable by applying a current, 
            the heating element consisting of a wire, the wire changing its resistance with varying temperature of the heating element, 
wherein the insufflator includes a device for measuring the wire resistance, and 
            that the insufflator further includes a computing device that determines a  water content of the humidifying material from the measured change in resistance of the heating wire during a heating process, wherein a required time T100 for changing the wire resistance to its stationary final value after activation or deactivation of the heating current is used for determining the water content of the humidifying material.

Allowable Subject Matter
Claim(s) 1, 3-6, 9-10 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Koth (WO 2014/111083), Bunch et al. (US 2013/0211282) and Carr (US 2,814,948).
Regarding claim 1, the cited prior arts fail to disclose/teach among all the limitation or render obvious an insufflation device comprising an insufflator, an insufflation hose, a humidifying material, a heating element, a device for measuring the wire resistance, a computing device determining a water content of the humidifying material from the measured change in resistance of the heating wire during a heating process wherein a required time T100 for changing the wire resistance to its stationary final value after activation or deactivation of the heating current is used for determining the water content of the humidifying material, in combination with the total structure and function as claimed. 
Regarding claim 6, the cited prior arts fail to disclose/teach among all the limitation or render obvious a method for measuring water content of a humidifying material wherein a/ a heating wire is heated in an interval, b/ the resitance of the heating wire is measure at least at two points of time during the interval, c/ a change in resistance, a time of a change in resistance, or a time constant is calculated, d/ the water content of the humidifying material is determined, wherein a required time for changing the wire resistance by a defined value after activation or deactivation of a heating current is used for determining the water content of the humidifying material, in combination with the total structure and function as claimed.
Koth only discloses an insufflation device (fig. 1) comprising an insufflator (device shown in fig. 1 with the G/gas supply element), an insufflation hose (hose of device shown in fig. 1), a humidifying material (BM, fig. 1 and translation document provided on 09/08/2020 lines 72-75 and 105-109), a heating current (Hg, fig. 1 and translation lines 105-106 and 108-109) and the wire of the heating element changes its resistance with varying temperature (see fig. 1 and translation lines 154-157). 
Bunch only discloses a controller (102, fig. 7) for measuring the resistance of the wires (par. 0094) at different time and then calculating the rate of change in wire resistance (par. 0094).

No combination of prior art was found to teach or suggest each and every element of claims 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DUNG T ULSH/Examiner, Art Unit 3783      
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783